The opinion of the court was delivered by
Smith, J.:
Do the facts as stated render the defendant, the father of the boys, liable for the damage resulting from the fire? The trial court correctly answered, “No.” It is conceded that the father is not *717liable for the tortious acts of his sons by reason simply of the relationship, nor by reason of their minority, nor because they lived at home with him and worked for him and were under his care, management and control.
It is contended, however, that the further allegation that the minor sons, “while engaged in repairing a fence on the farm owned by their father, the said defendant, while they were engaged in his business and for his benefit and working for him, purposely, carelessly and negligently set out a fire . . . and in not taking proper care and means to control the said fire,” does state facts which render the father liable. An essential ingredient of liability is lacking, viz., that the setting out of the fire was within the scope of their employment — that the setting out of the fire was the act of the father, by his sons %s his agents, in the same sense as was the building of the fence by them his act. No connection is shown between the father’s work pf building the fen'ce and the act of setting out the fire. Had it been alleged that while building a fence for their father the sons shot the plaintiff’s horse the lack of connection between the two acts would only be more apparent.
It is urged that the setting of the fire may have been necessary to enable them to build the fence. The argument is good; not so the petition. Had the petition alleged that it became necessary to remove rubbish or brush by burning it before the fence could be built, and for that purpose the sons started the fire and negligently allowed it to escape and spread upon the plaintiff’s premises, etc., the missing link would probably have been supplied.
The liability of a parent for the act of a minor son rests upon the same basic facts as the liability of a master for the acts of his servant, and does not result from the fact of the tort or act being purposely or wilfully done but from its being done in doing the master’s *718or parent’s business. If the act complained of be the setting out of a fire, it is not a sufficient pleading of liability to allege that the servant or child was engaged in the business of the master or parent, but it must appear that the setting of the fire was a part of that business or resulted from some act done in the performance of such business. The act must be the result of doing the business of the master or parent, and not of an independent act done during a cessation, even momentary, of the doing of such business. (Hudson v. M. K. & T. Ply. Co., 16 Kan. 470; 38 Am. St. Rep. 370, note; 20 A. & E. Encycl. of L. 167, 168.) The judgments are affirmed.
All the Justices concurring.